DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s amendment filed on March 29, 2019.  Claims 16-35 are pending and examined below.  Claims 1-15 have been canceled.  Claims 16-35 have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uyeki, US 2015/0298567 A1.
As to claim 16, Uyeki teaches a charge structure, comprising (Fig. 1):
A plurality of charging stations, configured to electrically couple to plurality of energy storage devices for use with a fleet of vehicles (¶ 30, 45, 75);
An energy transfer system configured to interface with the plurality of energy storage devices at the plurality of charging stations and selectively charge the plurality of energy storage devices (31-32, 45 and Fig. 1; e.g. the charging system 104);
A charge controller coupled to the energy transfer system and configured to (Figs. 1, 3):
Determine, by one or more computing devices, a sensed state of charge for each energy storage device (¶ 32-34);
Control, by the one or more computing devices, charge of each energy storage device in accordance with one or more charging control signals, wherein the charging control signals are determined, at least in part from the sensed state of charge for each energy storage device and one or more electric grid signals indicating current status or power pricing information for an electric grid (¶ 32-36, 43).
As to claim 34, Uyeki teaches a charging structure, comprising (Fig. 1):
A plurality of charging stations, each charging station configured to provide a receptacle for electrically coupling to an energy storage device (¶ 30, 45, 75);
One or more energy transfer systems configured to interface with and selectively charge each energy storage device (31-32, 45 and Fig. 1; e.g. the charging system 104);
A charge controller coupled to the energy transfer system and configured to (Figs. 1, 3);
Determine a current state of charge for each energy storage device currently provided within the charging structure (¶ 32-34);
Control the charge of each energy storage device in accordance with one or more charging control signals (¶ 32-36);
Generate an identification signal to provide to a vehicle arriving at the charging structure indicating an energy storage device within the plurality of charging stations to swap with current energy storage device within the vehicle (¶ 32-36, 64).
As to claim 35, Uyeki teaches wherein the one or more charging control signals are determined, at least in part, from a determined current state of charge for each energy storage device and one or more electric grid signals indicating current status or power pricing information for an electric grid (¶ 32-36, 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uyeki, US 2015/0298567 A1 in view of Ichikawa, US 2014/0333128 A1.
As to claim 20, Uyeki teaches the energy transfer system as discussed in claim 16 above.  Uyeki does not specifically teach the energy transfer system comprises one or more inductive charging coils configured to induce current in another inductive charging coil positioned relative to each energy storage device, or one or more conductive charging elements configured to electrically couple to each energy storage device.  However, Ichikawa teaches this matter (¶ 68-70 and Figs. 1-4, 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy transfer system in Uyeki’s teaching by incorporating the inductive charging coils as taught by Ichikawa for effectively charging the energy storage devices.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Uyeki, US 2015/0298567 A1 in view of Official Notice.
As to claim 24, Uyeki teaches the plurality of energy storage devices as discussed in claim 16 above.  Uyeki does not specifically teach one or more of the plurality of energy devices are removable from a vehicle.  The examiner takes Official Notice it is well-known in the art that vehicles comprises removable battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of energy storage devices in Uyeki’s teaching by incorporating removable energy storage devices for future replacement of the energy storage devices.
Allowable Subject Matter
Claims 17-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-33 are allowed.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 22, 2021